Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 14, 2017

The Court of Appeals hereby passes the following order:

A17A1062. CLARENCE STRICKLAND v. THE STATE.

      A jury found Clarence Strickland guilty of aggravated sodomy in 2009, and we
affirmed his conviction on appeal. Strickland v. State, 311 Ga. App. 400 (715 SE2d
798) (2011). In 2016, Strickland filed a motion for an out-of-time appeal, which the
trial court dismissed. Strickland then filed this direct appeal. We lack jurisdiction.
      “An out-of-time appeal is a judicial creation that serves as the remedy for a
frustrated right of appeal.” Kilgore v. State, 325 Ga. App. 874, 875 (1) (756 SE2d 9)
(2014) (punctuation omitted). Because Strickland already has had a direct appeal, he
is not entitled to an out-of-time appeal. See Richards v. State, 275 Ga. 190, 191 (563
SE2d 856) (2002) (“[T]here is no right to directly appeal the denial of a motion for
out-of-time appeal filed by a criminal defendant whose conviction has been affirmed
on direct appeal.”); Jackson v. State, 273 Ga. 320 (540 SE2d 612) (2001) (a defendant
“is not entitled to another bite at the apple by way of a second appeal”). Accordingly,
this appeal is hereby DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         02/14/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.